Detailed Action
 The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-3 of U.S. Application 17/001,960 filed on August 25, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 and 08/04/2021 have been considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yasui et al (USPGpub 20140232376).

    PNG
    media_image1.png
    455
    610
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    515
    501
    media_image2.png
    Greyscale

Prior Art: Yasui
Regarding claim 1, Yasui discloses a current sensor (100) comprising: a conductive member (10) through which a measurement object current flows in a predetermined direction (par 24 discloses current flows through the conductor); and a magneto electric converter (30) that faces the conductive member (10) in an intersecting direction that intersects with the predetermined direction and is spaced apart from the conductive member (spaced as shown in elements U and V in fig 2), wherein: an opposing portion (20) of the conductive member facing the magneto electric converter has an annular shape (21) in which two tip surfaces (71) face each other via a gap (26) around the predetermined direction; and the magneto electric converter is opposed to a hollow portion (of the hollow inside 21) arranged in the opposing portion having the annular shape via the gap in the intersecting direction (see figs 1 and 2 where the direction is inside annular portion around the core). 

Regarding claim 2, Yasui discloses a distance between the magneto electric converter and the gap in the intersecting direction is shorter than a length of the hollow portion in the 

Regarding claim 3, Yasui discloses the gap has a length in a lateral direction that intersects the predetermined direction and the intersecting direction, respectively; and the length is longer than the magneto electric converter (see figs 1 and 2 where the length in the lateral direction is longer than the gap).

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakamoto et al (USPGPub 20150260762): discloses current senor with a gap portion.
Fukuyama et al (USPGPub 20130113463) discloses a current senor with a shell casing around the detector. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868